                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff U.S. Bank National
                                                                 Association, as Trustee for the benefit of
                                                             8   Harborview 2005-16
                                                             9                                       UNITED STATES DISTRICT COURT
                                                            10                                              DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                             Case No.: 2:15-cv-01776-KJD-CWH
                                                                 NATIONSTAR MORTGAGE LLC,
                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                                                       Plaintiff,
                                                            13                                                             RULE 15(A)(2) STIPULATION TO
                                                                 v.                                                        U.S. BANK NATIONAL ASSOCIATION'S
                                                            14                                                             FIRST AMENDED COMPLAINT
                                                                 DESERT SHORES COMMUNITY
                                                            15   ASSOCIATION; RAM LLC; MRT ASSETS,
                                                                 LLC; DOE INDIVIDUALS I-X, inclusive, and
                                                            16   ROE CORPORATIONS I-X, inclusive,
                                                            17                         Defendants.
                                                            18
                                                                 MRT ASSETS, LLC
                                                            19
                                                                                        Counterclaimant,
                                                            20
                                                                 v.
                                                            21
                                                                 NATIONSTAR MORTGAGE LLC; DOE
                                                            22   INDIVIDUALS I-X, INCLUSIVE, AND ROE
                                                                 CORPORATIONS I-X, INCLUSIVE,
                                                            23
                                                                                       Counterdefendants.
                                                            24

                                                            25                U.S. Bank National Association, as Trustee for the benefit of Harborview 2005-16 (U.S. Bank)

                                                            26   and MRT Assets, LLC stipulate as follows:

                                                            27

                                                            28
                                                                                                                     1
                                                                 47160234;1
                                                             1                1.   On September 15, 2015, plaintiff U.S. Bank (formerly Nationstar Mortgage LLC)1 filed

                                                             2   this lawsuit against Desert Shores Community Association (Desert Shores), MRT Assets, LLC

                                                             3   (MRT), and RAM, LLC (RAM) regarding the October 4, 2013 foreclosure of the real property

                                                             4   located at 3001 Treasure Island Road, Las Vegas, NV 89128 (the property).

                                                             5                2.   U.S. Bank through its servicer, Nationstar, requested mediation with the Nevada Real

                                                             6   Estate Division (NRED) on or about October 26, 2015.

                                                             7                3.   On December 18, 2015, Desert Shores moved to dismiss U.S. Bank's claims against

                                                             8   Desert Shores. (ECF No. 37.) U.S. Bank responded to the motion to dismiss on December 22, 2015
                                                             9   and Desert Shores replied in support of the motion on January 4, 2016. (ECF Nos. 39-40.)
                                                            10                4.   On December 9, 2016, U.S. Bank through its servicer, Nationstar, MRT, and Desert
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Shores participated in NRED mediation but the parties were unable to resolve the dispute. (ECF No.
                                                            12   79.) RAM and Nevada Association Services, Inc. (NAS) refused to participate in the mediation
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   process. (Id. at Ex. 1.)
                                                            14                5.   On August 1, 2016, the Court granted Desert Shores' motion to dismiss and dismissed

                                                            15   U.S. Bank's breach of NRS 116.1113 and wrongful foreclosure claims against Desert Shores. (ECF

                                                            16   No. 44.) The dismissal order specifically provides U.S. Bank's claims against Desert Shores are

                                                            17   "dismissed with leave to ref-file pending the exhaustion of mediation according to NRS § 38.310."

                                                            18   (Id.)

                                                            19                6.   On May 4, 2017, the Court granted MRT's motions to stay and denied all outstanding

                                                            20   motions as moot.

                                                            21                7.   On May 24, 2017, NRED issued its NRED Mediation Certificate advising the parties

                                                            22   the mediation was unsuccessful and the matter was now closed. (ECF No. 79 at Ex. 1.)

                                                            23                8.   On October 22, 2018, the Court lifted the stay and directed the parties to submit a new

                                                            24   discovery plan and scheduling order within forty-five (45) days. (ECF No. 82.)

                                                            25                9.   Pursuant to the parties' stipulation, on November 19, 2018, the court entered an

                                                            26   amended discovery plan and scheduling order. (ECF No. 85.) The amended scheduling extended the

                                                            27   deadline to amend pleadings and add parties from July 1, 2016 until December 17, 2018. (Id.)

                                                            28   1
                                                                     (See ECF No. 86.)
                                                                                                                   2
                                                                 47160234;1
                                                             1                10.    THE PARTIES STIPULATE AS FOLLOWS:

                                                             2                a.     The parties have completed NRED mediation in accordance with NRS § 38.310;

                                                             3                b.     The August 1, 2016 dismissal order grants U.S. Bank leave to refile its claims against

                                                             4                       Desert Shores upon exhaustion of the NRED mediation process;

                                                             5                c.     The November 19, 2018 amended scheduling order extended the parties' deadline to

                                                             6                       amend pleadings and add new parties from July 1, 2016 to December 17, 2018;

                                                             7                d.     MRT consents to U.S. Bank filing the first amended complaint, which reasserts U.S.

                                                             8                       Bank's NRS 116.1113 and wrongful foreclosure claims against Desert Shores and also
                                                             9                       asserts these claims against NAS, Desert Shores' trustee, for the first time. A copy of
                                                            10                       the proposed first amended complaint is attached hereto as Exhibit A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                Respectfully submitted, this the 7th day of December, 2018.
                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13   AKERMAN LLP                                              MORRIS LAW CENTER
                                                            14
                                                                 /s/ Scott R. Lachman                                     /s/ Timothy A. Wiseman
                                                            15   Ariel E. Stern, Esq.                                     Sarah A. Morris, Esq.
                                                                 Nevada Bar No. 8276                                      Nevada Bar No. 8461
                                                            16   Scott R. Lachman, Esq.                                   Timothy A. Wiseman, Esq.
                                                                 Nevada Bar No. 12016                                     Nevada Bar No. 13786
                                                            17   1635 Village Center Circle, Suite 200                    5450 W. Sahara Avenue, Suite 330
                                                            18   Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89146
                                                                 Attorneys for U.S. Bank National Association,            Attorneys for MRT Assets, LLC
                                                            19   as Trustee for the benefit of Harborview 2005-16

                                                            20

                                                            21                IT IS SO ORDERED.
                                                            22

                                                            23                                                            UNITED STATES MAGISTRATE JUDGE

                                                            24
                                                                                                                                   December 10, 2018
                                                                                                                          DATED: ___________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 47160234;1
                                                                                                       EXHIBIT LIST
                                                             1

                                                             2

                                                             3                Exhibit A   U.S. Bank National Association, as Trustee for the benefit of
                                                                                          Harborview 2005-16's First Amended Complaint
                                                             4

                                                             5

                                                             6

                                                             7

                                                             8
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11

                                                            12
AKERMAN LLP

                          Las Vegas, NV 89134




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                            4
                                                                 47160234;1
